t c summary opinion united_states tax_court jeffrey lee golian petitioner v commissioner of internal revenue respondent docket no 6603-06s filed date jeffrey lee golian pro_se steven i josephy for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case for respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure after concessions by the parties the sole issue for decision is whether petitioner is liable for the 10-percent additional tax under sec_72 on an early distribution from a qualified_retirement_plan we hold that he is background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed jeffrey lee golian petitioner resided in the state of colorado for a period of time prior to the year in issue petitioner was employed by the kansas city southern railroad the railroad and lived in the kansas city area in a single-family residence which he owned while he was employed by the railroad petitioner maintained a sec_401 account petitioner contributed percent of petitioner concedes that he received taxable nonemployee compensation of dollar_figure from translink inc that was not reported on his return respondent concedes that petitioner is not liable for the accuracy-related_penalty under sec_6662 his salary to the sec_401 account on a pretax basis and his employer made matching_contributions upon termination of his employment with the railroad petitioner rolled hi sec_401 account into an individual_retirement_account ira in the custodian of petitioner’s ira was wachovia securities llc and the account consisted of a portfolio of mutual funds also upon termination of his employment with the railroad petitioner sold his kansas city residence and relocated to the denver area where the cost-of-living and specifically the cost of housing was greater in needing money to finance the purchase of a new home and being both a single father and temporarily unemployed petitioner withdrew dollar_figure from his ira petitioner used the proceeds net of withheld taxes to help finance the downpayment for his new home petitioner wa sec_46 years old and not disabled in when he received the ira distribution petitioner filed a form_1040 u s individual_income_tax_return for on line 15a of his return petitioner reported an ira distribution of dollar_figure and on line 15b he reported the distribution did not exhaust petitioner’s account balance however the distribution was not part of a series of substantially_equal_periodic_payments made for petitioner’s life or life expectancy the entire distribution as the taxable_amount which he included in gross_income discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that those determinations are erroneous rule a 503_us_79 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters may shift to the commissioner under certain circumstances we decide this case without regard to the burden_of_proof accordingly we need not decide whether sec_7491 applies in this case sec_72 imposes an additional tax on an early distribution from a qualified_retirement_plan equal to percent of the portion of the amount that is includable in gross_income a qualified_retirement_plan includes a sec_401 plan and an ira see sec_401 k a c the percent additional tax is intended to discourage premature distributions from retirement plans dwyer v commissioner pursuant to sec_7491 the commissioner bears the burden of production with respect to any penalty addition_to_tax or additional_amount even if the 10-percent additional tax under sec_72 is an additional_amount for which respondent bears the burden of production respondent has met such burden by demonstrating that petitioner wa sec_46 years old in when he received the distribution in issue see milner v commissioner tcmemo_2004_111 n t c see also s rept pincite c b supp the 10-percent additional tax does not apply to certain distributions including distributions to an employee age or older on account of the employee’s disability as part of a series of substantially_equal_periodic_payments made for the employee’s life or life expectancy or to an individual from an ira which are qualified first-time home buyer distributions sec_72 iii and iv f petitioner does not dispute that the dollar_figure distribution from his ira was an early distribution from a qualified_retirement_plan indeed petitioner properly included the distribution in gross_income at trial petitioner accurately described his ira as an account for my retirement this is precisely why a preretirement distribution is generally subject_to the 10-percent additional tax and why there are relatively few exceptions the legislative purpose underlying the sec_72 tax is that ‘premature distributions from ira’s frustrate the intention of saving for retirement and sec_72 discourages this from happening ’ 111_tc_250 quoting 106_tc_337 for purposes of sec_72 the term employee includes in the case of an individual_retirement_plan the individual for whose benefit the plan was established sec_72 generally a distribution from an ira is includable in the distributee’s gross_income in the year of distribution under the provisions of sec_72 see sec_408 see also sec_61 arnold v commissioner supra pincite petitioner also does not contend that he satisfies any of the specific exceptions set forth in sec_72 rather petitioner contends that the 10-percent additional tax should not apply because of financial hardship however we have expressly held that financial hardship is not an exception to the additional tax imposed by sec_72 e g 111_tc_250 milner v commissioner tcmemo_2004_111 gallagher v commissioner tcmemo_2001_34 we recognize that petitioner received his ira distribution at a time when he was both a single parent and temporarily unemployed and that he used the distribution for a laudable purpose unfortunately for petitioner we are bound by the list of statutory exceptions set forth in sec_72 110_tc_1 101_tc_215 swihart v commissioner tcmemo_1998_407 thus although we may be sympathetic to petitioner’s position we are constrained to sustain respondent’s determination on this issue finally the fact that respondent only determined the percent additional tax sometime after making a mechanical adjustment to petitioner’s return upon its initial processing is of no moment the fact of the matter is that respondent sent see sec_68 imposing an overall_limitation_on_itemized_deductions and sec_6213 permitting summary assessments continued petitioner the notice_of_deficiency within the applicable statute_of_limitations see sec_6501 assuming arguendo that petitioner might have a claim_for_abatement of interest such claim is not cognizable in an action for redetermination of deficiency see sec_6404 h rule b see generally tit xxvii tax_court rules_of_practice and procedure regulating actions for review of failure to abate interest see also 13_f3d_54 2d cir tax_court ordinarily lacks jurisdiction to consider interest on a deficiency in the context of an action for redetermination of deficiency 107_tc_249 same to reflect our disposition of the disputed issue as well as the parties’ concessions see supra note decision will be entered for respondent as to the deficiency in income_tax and for petitioner as to the accuracy-related_penalty under sec_6662 continued arising out of mathematical or clerical errors
